FIRST AMENDMENT TO OPERATING AGREEMENT OF NORTHCUT REFINING, LLC

 

This FIRST AMENDMENT ("Amendment") to the OPERATING AGREEMENT of NORTHCUT
REFINING, LLC, a Wyoming limited liability company (the "Company") is made
effective this 14th day of October, 2008 (the "Effective Date") by and among
Interline Resources Corporation, a Utah corporation, in its capacity as Manager
and a Member ("Interline"), PCG Midstream, LLC, a Utah limited liability company
in its capacity as Co-Interim Manager and a Member ("PCG"), and Northcut
Holdings, LLC, a Utah limited liability company in its capacity as Co-Interim
Manager and a Member ("Northcut Holdings").

 

RECITALS

 

A.

The parties entered into an Operating Agreement for the Company dated September
13, 2007 (the "Original Agreement").

 

B.

The Company requires additional funding and has arranged to borrow $3.5 MM from
parties that have a relationship with PCG. In connection with the additional
funding, the parties have agreed to certain changes to the Company's structure.
To reflect this, the parties wish to amend the Operating Agreement to (i) amend
defined terms to encompass additional loans and advances to the Company; (ii)
change the respective Membership Interest and Percentage Interest of the
Members; (iii) provide for amended allocations of Profits and Losses and
distributions of the Available Cash to the Members and to repay the Company's
indebtedness; and (iv) to make other changes on which the Managers and Members
agree.

 

NOW THEREFORE in consideration of the foregoing premises, the Original Agreement
is hereby amended and certain other agreements are made as follows:

 

1.

 Amendment to Defined Terms. Except as specifically amended by this Amendment,
all capitalized terms used herein shall have the same meaning ascribed to such
terms in the Original Agreement. The definition of Loan Obligation set forth in
Article 1.2(m) in the Operating Agreement is hereby amended to read as follows:

 

(s) Loan Obligation. "Loan Obligation" means the collective reference to all
indebtedness and other liabilities and obligations of every kind and description
owed by the Company to any lender under any of (i) the Construction Loan
Agreement dated September 13, 2007; (ii) the First Amendment to Construction
Loan Agreement dated April 29, 2008, and (iii) the Second Amendment to
Construction Loan Agreement dated October 14, 2008, including any promissory
notes, security documents, and other loan documents or instruments executed and
delivered pursuant thereto or in connection therewith, however evidenced,
created, or incurred, fixed or contingent, now or hereafter existing, due or to
become due, and including any subsequent extensions of credit, additional
advances, or additional charges in relation to any ofthe foregoing.

 

2.

Amendment of Extraordinary Matters. Article 3.4(m) of the Operating Agreement,
is hereby amended in its entirety to provide as follows:

(m) Voluntary dissolve the Company or take any action, directly through any of
the Managers or indirectly through any of the Managers or any Member, to
institute or seek to have instituted any Bankruptcy proceeding.

 

3.

Amendment to Article 4.4. The first paragraph of Article 4.4 of the Operating
Agreement is hereby amended to read as follows:

 

4.4

 Loan Obligation Payment/ Distributions. "Pre-Debt Service Cash" means the gross
cash proceeds of the Company realized from and after the Operating Date less the
portion thereof used to pay or establish reserves for all Company expenses, debt
payments (including any payments on the Loan Obligation not provided for in this
Article 4.4, but excluding any payments on the Loan Obligation made under the
provisions of this Article 4.4), capital improvements, replacements, and
contingencies, all as determined by the Managers, but not reduced by
depreciation, amortization, cost recovery deductions or similar allowances, but
increased by any reduction of reserves previously established by the Managers.
Commencing with the first full calendar month following the Operating Date (the
"Commencement Month") and for each calendar month thereafter through the end of
the Payoff Month (the "Loan Period"), the Managers shall apply within 30 days
following the end of each such calendar month to repayment of all amounts owing
under the Loan Obligation an amount equal to the difference between eighty
percent (80%) of the cumulative Pre-Debt Service Cash for the period beginning
with the Commencement Month through the end of the current calendar month in the
Loan Period in respect of which the payment is being made, and the amount of Pre
­Debt Service Cash previously paid on the Loan Obligation under this Article
4.4. For example, if Pre-Debt Service Cash for the Commencement Month is
$200,000, within 30 days the Company would pay on the Loan Obligation a total of
$160,000, and if cumulative Pre-Debt Service Cash for the Commencement Month and
the following month totals $360,000, the Company would pay on the Loan
Obligation within 30 days after the end of the second month a total of $128,000
($288,000-$160,000). The Managers and Members acknowledge that this paragraph is
their agreement regarding the application of the Company's cash to repayment of
the Loan Obligation and is not intended to modify, amend, limit or otherwise
affect the timing or amount of any payment obligations arising under the written
agreements, instruments, and other documents establishing the Loan Obligation,
or any of the rights of the holders of the Loan Obligation to declare defaults
and enforce any remedies contemplated thereby.

 

"Available Cash" means, until the end of the Loan Period, the difference between
Pre-Debt Service Cash and the amount paid on the Loan Obligation under the
preceding paragraph of this Article 4.4, and after the Loan Period "Available
Cash" means the gross cash proceeds of the Company realized from its operations
less the portion thereof used to payor establish reserves for all Company
expenses, debt payments, capital improvements, replacements, and contingencies,
all as determined by the Managers, but not reduced by depreciation,
amortization, cost recovery deductions or similar allowances, but increased by
any reduction of reserves previously established by the Managers.

 

3.

Amendment to Article 4.4(a). Article 4.4(a) of the Operating Agreement is hereby
amended to read as follows:

 

(a)

During the Loan Period, the Managers shall distribute Available Cash 75% to
Interline, 13.65% to Northcut Holdings, and 11.35% to PCG, within 30 days
following the end of each calendar month in an amount equal to the difference
between the cumulative Available Cash for the period beginning with the
Commencement Month through the end of the current calendar month in the Loan
Period in respect of which the distribution is being made, and the total amount
of Available Cash previously distributed to Interline, Northcut Holdings and
PCG. For example, if Available Cash for the Commencement Month is $100,000,
within 30 days the Company would distribute to Interline $75,000, to Northcut
Holdings $13,650, and to PCG $11,350, and if cumulative Available Cash for the
Commencement Month and the following month is $180,000, the Company would
distribute to Interline within 30 days after the end of the second month $60,000
($135,000-$75,000), to Northcut Holdings $10,920 ($24,570-$13,650), and to PCG
$9,080 ($20,430-$11,350). No other Distributions shall be made during the Loan
Period without the unanimous approval of the Managers.

 

4.

Amendment to Membership Interest and Percentage Interest of the Members. Exhibit
A is amended to provide that, effective as of the date of this Amendment, (a)
Interline Resources Corporation has a 68% Membership Interest and 68% Percentage
Interest;

(b) PCG has a 15% Membership Interest and 15% Percentage Interest; and (c)
Northcut Holdings has a 17% Membership Interest and 17% Percentage Interest.

 

5.

No Other Changes. Except as otherwise explicitly set forth herein the Original
Agreement shall remain in full force and effect without other modification or
amendment.

 

(SIGNATURE PAGE TO FOLLOW)

 

SIGNED by the Members to be effective as of the Effective Date.

Interline Resources Corporation

160 West Canyon Crest Road

Alpine, Utah 84004




By: /s/ Michael Williams__________

Title: Michael Williams




PCG Midstream, LLC

486 West 50 North

American Fork, Utah 84003




By: /s/ Michael R. Burke__________

Title: Michael R. Burke




Northcut Holdings,LLC

486 West 50 North

American Fork, Utah 84003




By: /s/ Michael R. Burke__________

Title: Michael R. Burke







AGREED and accepted as of the Effective Date by the Manager and Co-Interim

Managers.




Interline Resources Corporation

160 West Canyon Crest Road

Alpine, Utah 84404




By: /s/ Michael Williams

Title: Michael Williams




PCG Midstream, LLC

486 West 50 North

American Fork, Utah 84003




By: /s/ Michael R. Burke

Title: Michael R. Burke




Northcut Holdings, LLC

486 West 50 North

American Fork, Utah 84003




By: /s/ Michael R. Burke

Title: Michael R. Burke









